CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Chene Gardner, certify that: 1. I have reviewed this annual report on Form 10-QSBof Cancer Therapeutics, Inc.; 2. Based on my knowledge, thisannual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by thisannual report; 3. Based on my knowledge, the financial statements, and other financial information included in thisannual report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the period presented in thisannual report; 4. The registrant's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the registrant and have: a) designed such disclosure controls and procedures to ensure that material information relating to the registrant, including its consolidatedsubsidiaries, is made known to us by others within those entities,particularly during the period in which thisannual report is being prepared; b) evaluated the effectiveness of the registrant's disclosure controls and procedures as of a date within 90 days prior to the filing date of thisannual report (the "Evaluation Date"); and c) presented in thisannual report our conclusions about the effectiveness of the disclosure controls and procedures based on our evaluation as of theEvaluation Date; 5. The registrant's other certifying officers and I have disclosed, based on our mostrecent evaluation, to the registrant's auditors and the audit committee ofregistrant's board of directors (or persons performing the equivalent function): a) all significant deficiencies in the design or operation of internal controls which could adversely affect the registrant's ability to record, process,summarize and report financial data and have identified for the registrant's auditors any material weaknesses in internal controls; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls;and 6. The registrant's other certifying officers and I have indicated in this quarterly report whether or not there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequentto the date of our most recent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Dated as of April 16, 2007 By/s/ Chene Gardner Chene Gardner Chief Financial Officer
